Citation Nr: 1537510	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-14 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Service connection for sleep apnea.

2.  Entitlement to a rating higher than 10 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from June 1990 to June 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Video Conference hearing before the undersigned in May 2015.  A transcript of the proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that AOJ initially denied service connection for sleep apnea based on the lack of a current diagnosis and a lack of an in-service diagnosis.  However, the Veteran has since testified that he was recently treated by VA         and diagnosed as having sleep apnea following a sleep study in February 2015.  Reportedly, the diagnosis was confirmed by subsequent testing.  He stated that said studies were conducted at VA Lakeside Sleep Center.  A review of the Veteran's claims file shows that the most recent VA outpatient treatment records are dated only through March 2013.  As treatment records from VA sleep studies in 2015 are relevant to the Veteran's claim for service connection for sleep apnea, they must be obtained.  

Additionally, in statements and at his hearing the Veteran asserted that he initially became symptomatic for sleep apnea in service.  He testified that began snoring during active duty.  In addition, the Veteran submitted witness statements from T.H., who reportedly served with the Veteran from 1990 to 1999, and from R.A.H., who indicated having known the Veteran during service, both of whom stated that they had personal knowledge that the Veteran snored in service.  As the Veteran has    not yet been given a VA examination, the Board finds that a VA examination is necessary to determine whether the claimed sleep apnea is related to service.  McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Next, the Veteran's last VA examination to evaluate the claim for an increased rating for lumbar strain was in May 2013.  During his May 2015 hearing, the Veteran alleged a worsening of symptoms since he was last examined.  Specifically, he described increased limitation of motion of the lumbar spine with muscle spasms.  Accordingly, a VA examination is warranted.  The Veteran also testified that he had been treated for his back at the VA clinic in Conroe, Texas.  He has further reported being treated for his back disability by a private chiropractor, Dr. Barnette.  On remand, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all medical providers  from whom he has received treatment for his back and sleep apnea.  After securing any necessary release, to include from Dr. Barnette, request all pertinent medical records identified.  All development efforts should be associated with the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such.

2.  Obtain updated VA treatment records dating since March 2013 to include records from the VA Lakeside Sleep Center.  If any requested records are not available, the Veteran should be notified of such.

3.  After the above development is completed, scheduled the Veteran for a VA examination to determine whether the Veteran's claimed sleep apnea arose in or is related   to service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration any sleep studies conducted in 2015.  

Following review of the claims file and an examination   of the Veteran, if sleep apnea is diagnosed, the examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that sleep apnea began during service or is otherwise related to service.  A complete rationale for all opinions must be provided.

4.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbar strain.  The examiner must review the claims file    in conjunction with the examination.  The examiner should describe all symptomatology attributable to the service-connected lumbar strain, to include orthopedic and neurological symptoms.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the lumbar spine and neurological evaluation.  

5.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




